 

Exhibit 10.1

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

DISTRIBUTION AGREEMENT

 

BETWEEN

 

PENUMBRA, INC.

 

and

 

INSPIREMD, LTD.

 

This Distribution Agreement (“Agreement”) is entered into and made effective as
of August 5, 2015 (the “Effective Date”), by and between Penumbra, Inc., a
corporation organized under the laws of the state of Delaware, with offices at
1351 Harbor Bay Parkway, Alameda, California, 94502 (“Penumbra”) and InspireMD,
LTD., a corporation organized under the laws of the state of Israel,
(“InspireMD”). References in this Agreement to Penumbra shall include its
Affiliates who issue purchase orders for Products under this Agreement.

 

Whereas, InspireMD is a medical device company focusing on the development and
commercialization of its proprietary MicroNet stent platform technology for the
treatment of complex coronary and vascular disease; and InspireMD desires to
engage a marketing and distribution associate in the Distribution Territory (as
defined below), on the terms and conditions below; and

 

Whereas, Penumbra and its Affiliates desire to be InspireMD’s exclusive
marketing and distribution associate for the Products (as defined below) in the
Distribution Territory, on the terms and conditions below; and,

 

Whereas, the relationship between Penumbra and InspireMD is that of buyer and
seller, respectively;

 

Now Therefore, in consideration of the mutual covenants and conditions herein
contained, and intending to be legally bound hereby, the parties mutually agree
as follows:

 

1.Definitions. The following terms shall have the respective meanings indicated:

 

1.1“Acquisition Transaction” means a merger or consolidation of a party with or
into any other entity, including a reverse triangular merger involving such
party, a sale of all or substantially all of the assets or business of such
party, or a similar transaction, or a sale of the business unit to which this
Agreement relates, or sale of at least a majority of the outstanding voting
stock or other ownership interests of such party.

 

 1 

 

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

1.2“Affiliate” of a person means any person that controls, is controlled by, or
is under common control with that person.

 

1.3“Approvals” means all required permits, licenses, and other approvals
necessary to import, market and/or sell the Products in the Distribution
Territory.

 

1.4“Business Day” means a day on which banks in the United States are open for
business, and with respect to an Affiliate, means a day on which banks in the
Affiliate’s country are open for business.

 

1.5“Distribution Territory” means the countries listed on Exhibit A as in effect
from time to time.

 

1.6“FCPA” means the United States Foreign Corrupt Practices Act of 1977.

 

1.7“Government” means any national, federal, state, provincial, municipal,
local, or any other government, including any department, agency,
instrumentality, company, corporation, or other entity owned or controlled by
any Government;

 

1.8“Government Entity” means (i) any Government; (ii) any political party; (iii)
any public international organization (i.e., United Nations, World Bank, etc.);
and (iv) any company or business entity that is wholly or partially owned,
sponsored or controlled by or affiliated with a Government, including companies
and entities with commercial functions in which a Government owns a minority
interest as long as the Government has the power to direct or control the
operations of the entity, and expressly includes Government owned or operated
hospitals and clinics.

 

1.9“Government Official” means any (i) official, employee, or representative of
any enterprise owned, funded or operated by a Government, including any
official, employee or representative of a hospital or other health facility
owned, funded or operated by a Government; (ii) political party, or any
official, employee, or representative of any political party; (iii) candidate
for political office; (iv) official, employee, or representative of any
international organization. For the avoidance of doubt, a physician employed by
a Government owned, funded or operated hospital is a “Government Official”
within the meaning of this Agreement.

 

 2 

 

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

1.10“Marks” means trade names, trademarks and service marks, logos, indicia or
source of goods, and any application or registration for any of the foregoing,
owned or in-licensed by InspireMD at any time, that are applicable to the
Products.

 

1.11“Minimum Target” means a minimum purchase target (but not requirement) for
Products agreed to by InspireMD and Penumbra prior to the start of a Target
Period.

 

1.12“Payment” means any monetary payment, loan, donation, gift, in-kind service,
or any other thing of value.

 

1.13“Products” means the carotid products listed on Exhibit B of this Agreement
from time to time. The Products will also include updates, improvements, and
replacements of such carotid Products or any components thereof released by
InspireMD during the term of this Agreement. “Product” means one of the
Products.

 

1.14“Proprietary Information” means any confidential or proprietary information
provided to one party by the other, orally or in written or electronic form,
including but not limited to technical information concerning Products, customer
lists, sales figures, cost or pricing information and marketing materials.

 

1.15“Target Period” means the following: the first target period shall commence
on the Target Period Start Date and end on the next following December 31. Each
Target Period thereafter shall commence on January 1 and end on the next
following December 31.

 

1.16“Target Period Start Date” means a date to be agreed upon by InspireMD and
Penumbra, which is expected to be the first day of the calendar month beginning
at least thirty (30) days after receipt of all Approvals to sell the first
Product in the Distribution Territory have been obtained.

 

2.Appointment, Products and Scope.

 

2.1InspireMD hereby appoints Penumbra, on an exclusive basis, as its authorized
distributor of the Products for sale to purchasers in the Distribution
Territory.

 

 3 

 

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

2.2From time to time, InspireMD may propose to add additional countries to the
Distribution Territory by notice to Penumbra. Penumbra shall have thirty (30)
days from receipt of such notice to decide whether it elects to include each
such proposed country in the Distribution Territory. Penumbra shall advise
InspireMD of its election within such thirty (30) day period, and if it fails to
do so Penumbra shall be deemed to have elected not to add such proposed country
to the Distribution Territory. When countries are added or deleted from the
Distribution Territory, Exhibit A shall be amended to reflect the addition or
deletion.

 

2.3Penumbra shall not sell any products manufactured by InspireMD that are not
included in the Products. From time to time InspireMD may propose to add new
products to the Products by notice to Penumbra. Penumbra shall have forty five
(45) days to object in writing to the inclusion of such new products as
Products. If Penumbra objects in writing to the inclusion of such products, they
shall be excluded from the Products. If Penumbra agrees to add such products or
does not object to the addition of such products, the new Products shall be
listed on Exhibit B. The parties agree to delete Products from time to time
during the term of this Agreement, and if they do they shall amend Exhibit B as
necessary to reflect such deletions. In the event Penumbra objects to including
a product on, or desires to remove a Product from, Exhibit B, InspireMD may
appoint another distributor on an exclusive or non-exclusive basis (in
InspireMD’s discretion) in the Distribution Territory for any and all such
products, or may sell such products directly or through agents.

 

2.4Penumbra shall not engage in any advertising or promotional activities
relating to the Products directed primarily to customers outside the
Distribution Territory. Penumbra shall not solicit orders from any prospective
purchaser located outside the Distribution Territory. To the extent permitted by
applicable law, Penumbra shall refer any customer that is outside of the
Distribution Territory to InspireMD or one of its other distributors for orders
and order fulfillment. InspireMD shall not sell or supply Products to any end
user in the Distribution Territory or to any person (other than Penumbra) who
InspireMD has reason to believe intends to resell such Products in the
Distribution Territory without agreement of Penumbra; provided that InspireMD
will not be required to stop a third party from reselling Products in the
Distribution Territory so long as InspireMD did not have reason to believe, at
the time of granting authorization to the reseller to resell Products outside of
the Distribution Territory (if any such authorization is granted), that such
party would resell Products in the Distribution Territory . Each party shall
immediately notify the other upon learning of any sales of Products by a
third-party in the Distribution Territory, other than Penumbra’s approved
sub-distributors.

 

 4 

 

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

2.5Penumbra may from time to time use sub-distributors, agents or other third
parties proposed to sell Products in the Distribution Territory. Penumbra may
use or appoint sub-distributors, agents or other third parties for any purpose
related to its business with InspireMD or the Products in its sole discretion
without InspireMD’s prior approval. Penumbra shall be responsible for compliance
with all terms and conditions of this Agreement by all of its sub-distributors
and shall be liable to InspireMD under this Agreement for any action, inaction,
breach, negligence or misconduct of any sub-distributor to the same extent as if
Penumbra or its representatives were responsible for such action, inaction,
breach, negligence or misconduct. Penumbra shall comply with all laws and
regulations of any Government that are applicable to Penumbra’s relationship or
agreement with any sub-distributor.

 

3.Regulatory Approval in Distribution Territory.

 

3.1InspireMD will use all commercially reasonable efforts to obtain all
Approvals for the Products in the Distribution Territory, and will attempt to
obtain reimbursement authorization for all such Products. Recognizing that it
will take time to obtain the Approvals and reimbursement authorization in each
country in the Distribution Territory, InspireMD and Penumbra will consult and
develop a strategy to prioritize obtaining Approvals and reimbursement
authorization for each such country. All Approvals shall be obtained in
InspireMD’s name. Penumbra shall not sell any Product in the Distribution
Territory in a transaction that requires one or more Approvals until InspireMD
advises Penumbra that all required Approvals have been obtained. If Products may
be sold in transactions that do not require Approvals, Penumbra may sell
Products in those transactions after confirming with InspireMD in writing that
no Approval is required. Penumbra shall not apply for or obtain any Approvals
for the Products in Penumbra’s name or in the name of any other party without
InspireMD’s prior written approval. Specifically, InspireMD will use
commercially reasonable efforts to perform the following actions in a timely
manner:

 

 5 

 

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

(a)cause its regulatory department to prepare all necessary applications for all
Approvals;

 

(b)submit all such applications, including supporting data and materials;

 

(c)respond promptly to all inquiries and requests for information from the
relevant governmental authorities; and

 

(d)keep Penumbra informed of the status of all applications for, and promptly
after they are obtained provide Penumbra copies of all, Approvals.

 

3.2InspireMD will perform the actions and obligations set forth in Section 3.1
using its own employees or advisors of its choosing. Penumbra will co-operate
with InspireMD and any such advisors and will consult with InspireMD or its
advisors on strategies for obtaining Approvals.

 

3.3InspireMD will pay all filing and registration fees paid to regulatory
agencies in connection with the actions described in Section 3.1, and will bear
all other costs of obtaining the Approvals for commercialization and
reimbursement.

 

3.4If InspireMD is required to perform any clinical study in order to obtain
Approvals, InspireMD will consult with Penumbra on the design and execution of
each such clinical study. InspireMD shall bear the costs for each such clinical
study, and InspireMD shall have the right to approve in its sole discretion the
design of the clinical study and shall have the right to supervise and oversee
the clinical study. In lieu of conducting any such study, InspireMD may elect to
withdraw the application for Approvals of the Product in question from the
jurisdiction requiring the clinical study and such Product will automatically be
deleted from Exhibit B as to such portion of the Distribution Territory.

 

4.Continuing Regulatory and Reporting Requirements.

 

4.1After all Approvals have been obtained with respect to a Product, InspireMD
will use commercially reasonable efforts to keep Penumbra informed in a timely
manner regarding ongoing regulatory requirements in the Distribution Territory
with respect to that Product, including without limitation those relating to
labeling and packaging, product enhancements and modifications and recalls.
InspireMD will use commercially reasonable efforts to observe and satisfy all
such requirements in a timely manner. InspireMD will pay all filing and
registration fees paid to regulatory agencies in connection with the actions
described in this Section 4.1. InspireMD, at its expense, will provide Penumbra
with all information, data, materials and Product samples necessary or useful to
observe and satisfy such requirements. InspireMD shall be responsible for any
necessary or required translations of such information, data and materials.
InspireMD shall develop and/or approve (in writing and prior to use) of all
labeling, packaging, use of product samples and other activities that may impact
any Approval or right to sell products in the Distribution Territory.

 

 6 

 

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

4.2Penumbra will gather and report to InspireMD complaints and adverse event
reports within the Distribution Territory relating to the Products within the
following timeframes:

 

(a)Within twenty four (24) hours after Penumbra’s first receipt of any complaint
or information suggesting that any Product was associated with the death or
serious injury of a patient in the Distribution Territory; and

 

(b)Within forty eight (48) hours after Penumbra’s first receipt of any other
complaint or adverse information relating to any Product in the Distribution
Territory.

 

4.3InspireMD will file with appropriate agencies any and all notices of adverse
events required to be filed in the Distribution Territory with respect to the
Products. Upon request, Penumbra shall assist InspireMD with such filings.
Penumbra shall inform InspireMD of the types of adverse events that occur
outside the Distribution Territory that may be reportable to appropriate
authorities in the Distribution Territory, and InspireMD will use commercially
reasonable efforts to keep Penumbra informed of any such adverse events.
InspireMD will determine whether any such adverse event is reportable, and any
required report shall be prepared by InspireMD with Penumbra’s assistance.

 

 7 

 

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

5.Supply Terms: Prices and Payment.

 

5.1Purchase Orders. The parties mutually agree that Penumbra, or any of its
Affiliates, may issue purchase orders under this Agreement. Penumbra further
agrees that, within sixty (60) days after receipt of all necessary Approvals
with respect to a Product in a Distribution Territory, Penumbra, or one of its
Affiliates, will place its initial stocking order for that Product and as to
such initial stocking order, will pay for one-half of the purchase price of the
ordered Products upon placing such order and the remainder of the purchase price
thirty (30) days after receipt of the Products and InspireMD’s invoice for such
Products. If Penumbra’s initial stocking order is not for a sufficient quantity
of Products (in InspireMD’s reasonable discretion) to sufficiently commercialize
the Products in the Distribution Territory, InspireMD may reduce the
Distribution Territory granted by this Agreement upon 60 days’ notice to
Penumbra. The purchase orders will be in writing, and will contain the following
information: the company name and contact person for Penumbra or the Affiliate
placing the purchase order, as applicable, the description and number of units
of each Product ordered, the price of each Product, delivery date, and delivery
location. InspireMD will use commercially reasonable efforts to ship Products on
the date requested in a purchase order, but shall not be in breach of this
Agreement in the event that that date is not met. If InspireMD determines that
it will not be able to ship Products by the date requested in a purchase order,
InspireMD shall promptly notify Penumbra, or the Penumbra Affiliate issuing the
purchase order, in writing of such delay. Penumbra and its Affiliates will use
commercially reasonable efforts to place orders for Products in an even and
regular fashion (e.g., monthly or quarterly) so as to allow for efficient
production and warehousing by InspireMD. No purchase order or other purchasing
documentation shall contain any term or condition that is different from or in
addition to the terms of this Agreement; any such different or additional term
shall be null and void and InspireMD expressly rejects any purchase order or
other documentation that contains any terms different from or in addition to the
terms and conditions set forth in this Agreement.

 

5.2Delivery and Risk of Loss. Unless Penumbra requests otherwise, InspireMD will
ship all Products ordered pursuant to a purchase order within the time period
specified in Section 5.1. All Products shall be packed for shipment and storage
in accordance with InspireMD’s standard commercial practices. Penumbra shall
inform InspireMD of documentation that must accompany each shipment before the
Product is shipped and InspireMD will use commercially reasonable efforts to
provide or facilitate the provision of such documentation.

 

For the first four orders placed by Penumbra, InspireMD will, at its expense,
select a carrier and ship the ordered Products to Penumbra. Title to the
Products will pass upon InspireMD delivering the Products to the carrier that
InspireMD selects, and Penumbra shall bear the risk of loss during shipment
(including by obtaining insurance, at its election, to cover any losses which
may occur during shipment).

 

 8 

 

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

For all subsequent orders placed by Penumbra, Penumbra will, at its expense,
designate a carrier (that should be accessible to and reasonably acceptable to
InspireMD) and bear the risk of loss during shipment (including by obtaining
insurance, at its election, to cover any losses which may occur during
shipment). Title to and risk of loss of the Products will pass to Penumbra upon
InspireMD’s delivery of the Products to Penumbra’s designated carrier.

 

5.3Inspection. Penumbra will inspect all Products promptly upon receipt thereof
for proper sterilized packaging, to the extent determinable by reasonable
inspection upon delivery. Any Products not rejected for nonconformance for
reasons that would have been obvious on reasonable inspection by Penumbra within
thirty (30) days of receipt will be deemed accepted. InspireMD will replace
defective Products with obvious nonconformance returned by Penumbra within a
reasonable amount of time and will replace defective products whose
nonconformance is not obvious during the inspection period within a reasonable
time after discovery of the nonconformance. InspireMD’s liability in either
event shall be limited to such replacement, which shall be Penumbra’s sole
remedy. InspireMD shall pay the cost of shipping non-conforming Products to
InspireMD and shall pay the cost of shipping repaired or replacement Products to
Penumbra.

 

5.4Pricing. The initial transfer prices to be paid by Penumbra for Products
shall be agreed to and set forth on Exhibit A. Further, the transfer price will
be reduced by an additional $***** per unit for inventory with less than 9 month
shelf life and additional adjustments to transfer pricing may be negotiated for
specific markets or strategic accounts based on mutually agreeable terms or
volume commitments.

 

5.5Sample and Demonstration Products. InspireMD will provide Penumbra with a
reasonable number of field sales samples (25 units) of Products for
demonstration purposes, for the initial commercial launch. Samples required
beyond the initial launch will be available for Penumbra at mfg. cost but paid
for by Penumbra.

 

6.Payments. All amounts due and payable with respect to Products sold by
InspireMD pursuant to this Agreement shall be paid in full within thirty (30)
days from the date of invoice. All such amounts shall be paid in US dollars by
wire transfer, to the bank account designated on Exhibit C or to such other bank
or account as InspireMD may from time to time designate in writing. Whenever any
amount hereunder is due on a day that is not a Business Day, such amount shall
be paid on the next Business Day. Any and all risks of loss or damage to
Product(s) shall be borne by Penumbra from the time such Product(s) are
delivered to Penumbra's representative or its own facilities in any place
worldwide. Penumbra’s obligation to pay for all Product(s) ordered and all
charges which it has incurred in connection with the execution of this Agreement
shall survive termination or expiration of this Agreement.

 

 9 

 

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

7.Taxes. All taxes applicable to the import, distribution or sale of Products in
the Distribution Territory will be paid by Penumbra, with the exception of
income or other taxes levied on InspireMD and measured by InspireMD’s gross or
net income.

 

8.Business Records. Penumbra shall keep complete and accurate records of its
business with InspireMD and its interactions with regulatory authorities and
customers, including without limitation Government Officials, related to the
Products. Such records shall be sufficiently detailed so that InspireMD and its
auditors can understand the significant aspects of all transactions including
all parties involved and how they were compensated. All information submitted by
Penumbra to InspireMD shall be complete, truthful and accurate. Penumbra will
not prepare, approve or execute any contract or other document or make any
record related to the Products or this Agreement that it knows or has reason to
know is false, inaccurate or misleading.

 

9.Record of Implantables. Penumbra shall maintain records of shipments of
implantable Products sold in the Distribution Territory. Such records shall
include the production lot, serial numbers and the name and address of every
purchaser or consignee.

 

9.1Penumbra will comply with the quality agreement in Exhibit D.

 

10.Forecasts, Targets and Minimums.

 

10.1Forecasts. At least thirty (30) days before the start of each Target Period,
Penumbra and InspireMD shall agree on a Minimum Target for the Target Period.

 

10.2Targets. During the Initial Target Period, Penumbra shall use commercially
reasonable efforts to purchase from InspireMD Products with an aggregate
purchase price equal to the Minimum Targets for the Target Periods. The Minimum
Targets are set forth on Exhibit A.

 

(a)For all Target Periods subsequent to the initial Target Period, at least
thirty (30) days before commencement of such Target Period, InspireMD and
Penumbra will endeavor to agree to any changes to Minimum Targets for such
Target Period.

 

 10 

 

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

(b)The Minimum Targets shall be determined in good faith by mutual agreement of
InspireMD and Penumbra. The parties intend that such all Minimum Targets will be
realistic, taking into account the sales actually attained in the immediately
preceding Target Period, market conditions then prevailing and other relevant
factors.

 

(c)If more than one Product has received all required Approvals to be sold in
the Distribution Territory, the Minimum Target shall be provided for all
Products approved as a total, not for a specific approved Product, unless
InspireMD and Penumbra agree otherwise.

 

(d)In case of failure to attain the Minimum Target, both parties shall in good
faith consult regarding the reasons for such shortfall.

 

11.Additional Obligations of Penumbra.

 

11.1Training and Product Support. Throughout the term of this Agreement,
Penumbra will use all commercially reasonable efforts to promote the sale of the
Products in the Distribution Territory. Specifically, Penumbra shall:

 

(a)provide training and education to physicians, nurses, laboratory technicians
and its sales force, as well as to all sub-distributors, to adequately support
the Products, including without limitation training on the approved indications
for use of all Products and training to ensure that Products are not sold or
recommended for uses other that those indicated for the Products;

 

(b)order and maintain, at its own expense, a sufficient inventory of the
Products as well as a sufficient non-operative inventory (sample, demo) to
fulfill Penumbra’s forecasted demand for the Products in the Distribution
Territory;

 

(c)maintain an adequate number of experienced and trained sales personnel, who
need not be exclusively dedicated to the sale of the Products.

 

 11 

 

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

(d)in cooperation with InspireMD, translate into appropriate languages any
promotional materials, user and technical manuals, or advertising and marketing
information supplied at the discretion of InspireMD that Penumbra determines may
be useful in the marketing of Products in the Distribution Territory; provided
that all such materials shall be subject to InspireMD’s prior written approval
as provided in Section 7.2 below. InspireMD shall retain the copyright to all
translations, as well as the materials from which they were translated;
InspireMD hereby grants Penumbra a non-exclusive right to use all such materials
during the term of this Agreement in connection with its activities pursuant to
this Agreement; Penumbra’s right to use such material shall expire on
termination of this Agreement;

 

(e)participate in appropriate trade shows;

 

(f)make sales calls on physicians;

 

(g)train Penumbra’s personnel with respect to procedures for handling and
storing Products, keep accurate records of such training, and make such records
available to InspireMD on its request; and

 

(h)promptly effect any field corrective actions or recalls in accordance with
InspireMD’s instructions and in conformance with any and all applicable
regulatory requirements.

 

11.2Translations. Penumbra will prepare or arrange for (including arranging for
translations) and affix any labeling, instructions or other documents required
by regulatory authorities in the Distribution Territory or required by the
conditions of the Approvals. Penumbra shall not translate any documents,
including without limitation any written, printed or graphic matter on any
Product or Product container or wrapper, or accompanying any Product, or
materials submitted in connection with the Approvals or any post-Approval
required submissions by Penumbra unless such translation is performed by a
qualified supplier or by qualified internal resources. Penumbra shall review all
translations with native-speaking individuals to ensure their completeness and
accuracy. In the case of translations submitted to regulatory agencies, Penumbra
shall maintain documentation of the translated material’s accuracy to the
English language version and compliance with local regulations in accordance
with Penumbra’s internal procedures or any procedures established by InspireMD.
Penumbra shall provide such matter and materials together with an English
translation to InspireMD for InspireMD’s review and approval at least thirty
(30) days prior to publication. InspireMD shall own the copyright on all
translated materials and documents if and to the extent it owns the copyright on
the English language version of the materials and documents from which the
translation was made.

 

 12 

 

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

11.4Sales Reports. Penumbra will provide Inspire periodic reports on the number
of Products sold on a quarterly basis.

 

12.InspireMD’s Obligations. In order to facilitate Penumbra’s performance of its
obligations under this Agreement, InspireMD at its own expense shall:

 

12.1provide Penumbra with such marketing and technical assistance and
promotional materials, as InspireMD may in its reasonable discretion consider
necessary to assist with the promotion of the Products;

 

12.2provide training to Penumbra’s personnel in connection with the marketing,
sale, installation, maintenance, handling and support of the Products;

 

12.3use commercially reasonable efforts to provide to Penumbra reasonable
notification of any improvements to or replacements for Products, and use
commercially reasonable efforts to continue to supply the original Products
until such time as such improvements or replacements receive all required
Approvals. InspireMD shall provide all information and additional components
necessary to permit Penumbra to modify its inventory in the event InspireMD
announces a revised version of any Product, or any component thereof, at the
sole discretion of and under the direction of InspireMD;

 

12.4provide such access and availability to its support personnel to assist
Penumbra’s support personnel in providing support services;

 

12.5maintain Approvals and comply with applicable law in connection with the
distribution of Products in the Distribution Territory; and

 

12.6use commercially reasonable efforts to promptly notify Penumbra in writing
immediately upon learning of any adverse event or experience related to any
Product that is reportable to regulatory authorities.

 

 13 

 

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

13.Patents; Trademarks.

 

13.1InspireMD shall prosecute and maintain all patents, trademarks, copyrights
and trade names relating to the Products. InspireMD shall decide, in its sole
discretion, whether to apply for or maintain patents, trademarks, copyrights and
trade names for Products distributed, marketed or sold in the Distribution
Territory. Penumbra acknowledges that InspireMD is the owner of the exclusive
right, title and interest in and to the patents, copyrights, trademarks and
trade names relating to the Products, including, without limitation, all Marks.
Penumbra shall not apply for, acquire, adopt, use or register any patents,
copyrights, trademarks, trade names or other intellectual property of any kind
relating to the Products in the Distribution Territory during the term of this
Agreement or after termination hereof except as permitted by this Agreement.

 

13.2During the term of this Agreement, InspireMD hereby grants Penumbra a
non-exclusive, non-transferrable, revocable, fully-paid license to use the name
“InspireMD” and a non-exclusive, non-transferrable, revocable, fully-paid
license to use other Marks in the Distribution Territory solely for display or
advertising purposes in connection with selling and distributing the Products in
accordance with this Agreement. These licenses are personal to Penumbra, are not
sublicensable, and expire automatically upon the expiration or earlier
termination of this Agreement, except as expressly stated in this Agreement.
Penumbra acknowledges that InspireMD is the owner of the exclusive right, title
and interest in and to the Marks and all goodwill associated therewith or with
the Products. Penumbra has no permission to and will not adopt, use or register
as trademark, trade name, business name, or corporate name or part thereof,
whether during the term of this Agreement or after its termination, any word or
symbol confusingly similar to any of the Marks or InspireMD.

 

13.3In order to comply with InspireMD’s quality control standards, Penumbra
shall use the Marks in compliance with the laws of the Distribution Territory,
shall not modify any of the Marks and shall not use any Marks in connection with
goods other than Products, except with the prior written consent of InspireMD.

 

 14 

 

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

13.4InspireMD shall, at its expense, indemnify, defend and hold Penumbra, its
subsidiaries and affiliates harmless against all costs and liabilities incurred
in connection with any claim, action, suit, or proceeding maintaining that any
patent, trademark or other intellectual property rights of any third-party are
infringed or violated by the import, distribution or sale of Products in the
Distribution Territory, as provided in this Agreement. Penumbra agrees to give
InspireMD prompt notice of any such claim, action, suit or proceeding of which
Penumbra becomes aware and InspireMD shall have absolute control of any defense
in such matter, including the right to settle such claim, action, suit or
proceeding, provided that InspireMD will not enter into any settlement that
requires Penumbra to pay cost or damages, admit liability or fault or results in
any permanent injunction or consent order without Penumbra’s prior written
consent.. InspireMD shall keep Penumbra regularly informed regarding such
action, including providing Penumbra with copies of legal filings pertaining
thereto. InspireMD will also have the sole and exclusive right to enforce its
Marks and other intellectual property rights against any person in the event of
any infringement, misappropriation, violation, of ownership claim relating
thereto. Penumbra will promptly notify InspireMD in writing if it becomes aware
of any such infringement, misappropriation, violation, or ownership claim of
InspireMD’s intellectual property rights with sufficient particularity for
InspireMD to bring suit to enjoin such person regarding the same.

 

13.5If use, distribution or sale of any Product in the Distribution Territory is
enjoined, prohibited or prevented, in each case after a final, non-appealable
appellate court decision against InspireMD based upon the product infringing any
third-party rights, then InspireMD shall, at its option and expense in its sole
discretion:

 

(a)procure a license for Penumbra to continue selling the Products; or

 

(b)replace or modify the Products to render them non-infringing; or

 

(c)repurchase the Products purchased but not yet sold by Penumbra and refund to
Penumbra the price it paid for the Products provided that the Products are in
original package, are not damaged and their expiration date has not passed.

 

14.Warranty; Indemnification.

 

14.1InspireMD warrants, for a period of three (3) years from the date a Product
is received by Penumbra’s customer, that the Product will:

 

(a)meet all specifications;

 

(b)be free from defects in design, manufacture, materials, and workmanship;

 

(c)be of merchantable quality and fit for the purpose for which they are
intended; and

 

 15 

 

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

(d)comply with all applicable laws in effect in the place of manufacture and
those laws in the Distribution Territory related to Product approval,
anti-corruption and anti-bribery.

 

14.2INSPIREMD’S SOLE OBLIGATION UNDER THE FOREGOING WARRANTY SHALL BE, AT
INSPIREMD’S SOLE ELECTION, TO EITHER REPLACE THE RELEVANT PRODUCT OR REFUND
PENUMBRA’S PURCHASE PRICE FOR THE PRODUCT.

 

14.3InspireMD shall, at its expense, indemnify, defend and hold Penumbra, its
subsidiaries and affiliates harmless against all costs and liabilities incurred
in connection with any third-party claim, action, suit, or proceeding alleging
bodily injury (including death) or damage to personal property to the extent
such claim arises out of or relates to any breach of a warranty made by
InspireMD regarding the Products or any negligent or reckless act or omission or
willful misconduct by InspireMD or any of its employees or agents. Penumbra
agrees to give InspireMD prompt notice of any such claim, action, suit or
proceeding of which Penumbra becomes aware and InspireMD shall have absolute
control of any defense in such matter. InspireMD shall keep Penumbra regularly
informed regarding such action, including providing Penumbra with copies of
legal filings pertaining thereto.

 

14.4Penumbra shall, at its expense, indemnify, defend and hold InspireMD, its
affiliates and each of their respective shareholders, members, managers,
officers, directors, owners, agents and representatives (the “InspireMD
Indemnitees”) harmless against all costs and liabilities incurred in connection
with any claim, action, suit, or proceeding arising out of: (a) Penumbra’s
relationship with any sub-distributor, whether related to the appointment
thereof, the termination of any sub-distributor or any other matter; (b) any
negligence, recklessness or willful misconduct by Penumbra or any of its
employees, agents, sub-distributors or third parties, including, without
limitation, any violation of any law by any such party; or (c) any improper use,
negligent repair or alteration of a Product by Penumbra. InspireMD agrees to
give Penumbra prompt notice of any such claim, action, suit or proceeding of
which InspireMD becomes aware and Penumbra shall have absolute control of any
defense in such matter. Penumbra shall keep InspireMD regularly informed
regarding such action, including providing InspireMD with copies of legal
filings pertaining thereto.

 

 16 

 

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

15.Compliance Matters.

 

15.1Compliance with Anti-Bribery Law. Penumbra shall take no action, directly or
indirectly, that would constitute a violation of the FCPA as amended from time
to time, any other applicable anti-bribery laws or regulations. Specifically,
neither Penumbra nor any of its officers, directors, employees, representatives,
agents, shareholders, owners or Affiliates, nor any other party acting on its or
their behalf, will directly or indirectly, in order to obtain or retain any
contract, business opportunity or other similar benefit, make, offer, authorize,
or promise to make any Payment (i) to or for the use or benefit of any
Government Official; (ii) to any other person where Penumbra knows or has reason
to know or suspect that any part of such Payment will be directly or indirectly
given or paid by such other person, or will reimburse such other person, for any
Payment previously made or given to any Government Official when such Payment
could not be made directly in accordance with this Section 11.1; or (iii) to any
person where such Payment violates the applicable laws, decrees or regulations
of any Government.

 

15.2No Government Official Employees. Penumbra represents and warrants that
unless disclosed to InspireMD in a separate written statement, neither Penumbra
nor any of its officers, directors, employees, agents, shareholders or owners or
sub-distributors is a Government Official nor has any of them been in the last
five (5) years. If at any time during the term of this Agreement, Penumbra
and/or any such person is named, appointed, or otherwise becomes a Government
Official, Penumbra will notify InspireMD in writing within seven (7) Business
Days. Penumbra further represents that no such person is a Specially Designated
National (as included in the list published by the US Office of Foreign Assets
Control (OFAC)) or otherwise someone that InspireMD would be prohibited from
doing business with directly.

 

15.3No Anti-bribery Offenses. Penumbra represents and warrants that neither it
nor any Affiliate has been convicted of, pleaded guilty, or charged with any
offense involving fraud, corruption or bribery in any jurisdiction or country.

 

15.4Fully Qualified and Authorized. Penumbra represents and warrants that it is
fully qualified to assist InspireMD and is authorized to act in the capacity
contemplated by this Agreement in accordance with all applicable laws. Further,
Penumbra has complied with and shall continue to comply with any applicable
registration and licensing requirements and laws and regulations.

 

 17 

 

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

15.5Immediate Disclosure by Penumbra. Penumbra agrees to immediately inform
InspireMD if a possible violation by Penumbra or any of its sub-distributors of
the FCPA, other applicable anti-bribery law, has occurred. Further, if any
Government Official or any relative of such Government Official solicits, asks
for, or attempts to extort, any money or thing of value from Penumbra, Penumbra
shall refuse such solicitation, request or extortionate demand, and immediately
report the event to InspireMD.

 

15.6Compliance Training for Penumbra. Penumbra warrants that it fully
understands these provisions relating to its business conduct and will ensure
that it and all of its officers, directors, employees, sub-distributors and
agents fully understand and comply with these provisions. Penumbra agrees to
make its employees available from time to time, following a reasonable notice
period, for compliance training as directed by InspireMD.

 

16.Termination .

 

16.1This Agreement shall expire on December 31, 2018.

 

16.2Notwithstanding anything to the contrary set forth in this Agreement, either
Party may terminate this Agreement, without cause and without liability other
than for amounts accrued prior to the effective date of such termination, by
providing 60 days’ notice of termination to the other Party.

 

16.3Upon the occurrence of a material breach or default of this Agreement by
either party, this Agreement may be terminated by the non-breaching party by
giving thirty (30) days notice of termination to the breaching party, unless the
breaching party cures such material breach or default within the time stated in
the notice or, using commercially reasonable efforts, commences a cure of any
material breach or default which cannot be fully cured within such thirty (30)
day period and thereafter diligently pursues such cure.

 

 18 

 

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

16.4InspireMD may terminate this Agreement immediately by notice to Penumbra if
it reasonably believes that Penumbra or any of its officers, directors,
employees, representatives, agents, shareholders, owners or Affiliates, or any
other party acting on its or their behalf, has engaged in conduct that may
constitute a violation of the FCPA, or any other anti-bribery law applicable to
Penumbra. If InspireMD reasonably believes that such a violation has occurred or
may be occurring, InspireMD may at its election suspend business with Penumbra
or prohibit Penumbra from engaging in any business related to providing Products
to Government Entities; such suspension or prohibition shall be effective on
notice by InspireMD to Penumbra until InspireMD has investigated and confirmed
to its sole satisfaction that no such violation has occurred.

 

16.5Either party shall have the right to terminate this Agreement immediately
without notice on the bankruptcy, insolvency, dissolution, assignment for the
benefit of creditors, appointment of a trustee or receiver with respect to the
assets of, liquidation of or similar event with respect to the other party.

 

16.6Termination or expiration of this Agreement shall relieve InspireMD of any
obligation to fill any and all purchase orders received by InspireMD prior to
the date of termination or expiration.

 

16.7Should Penumbra or any Affiliate of Penumbra at any time during the term of
this Agreement distribute or offer for sale products that, in InspireMD’s
reasonable judgment, compete with any of the Products, InspireMD shall have the
option, on not less than thirty (30) days’ notice to Penumbra, to (i) terminate
this Agreement or (ii) make Penumbra’s appointment non-exclusive in the
Distribution Territory with respect to such Products.

 

16.8Notwithstanding anything else in this Agreement to the contrary, the parties
agree that Sections 9.3, 10, 12.8, 13, 18 and 19 shall survive the termination
or expiration of this Agreement, as the case may be, to the extent required
thereby for the full observation and performance by any or all of the parties
hereto.

 

16.9Upon expiration or other termination of this Agreement:

 

(a)Penumbra shall pay to InspireMD all undisputed amounts that are owed and
payable by Penumbra to InspireMD under this Agreement less any such amounts
payable on the grounds of a dispute arising out of this Agreement against any
claim or damages sought by Penumbra;

 

(b)Each party shall return to the other all of the Proprietary Information of
the other party in the possession or under the control of the receiving party,
together with a statement signed by an authorized representative of the party to
the effect that all Proprietary Information has been returned to the party; and

 

 19 

 

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

(c)Penumbra shall cease using any of the Marks and shall return to InspireMD all
materials supplied to Penumbra by InspireMD that contain any of the Marks,
provided that Penumbra may continue to use the Marks for the period specified in
Section 17 to the extent necessary to sell off its remaining inventory of
products.

 

17.Disposition of Inventory. Within thirty (30) days after termination or
expiration of this Agreement, Penumbra shall sell off its remaining inventory of
Products; provided however, that Penumbra shall comply with all terms and
conditions of this Agreement applicable to such sales and the terms and
conditions of this Agreement applicable to such sales shall survive for as long
as Penumbra is engaging in any such sales.

 

18.Modification. No modification or change may be made in this Agreement except
by written instrument duly signed by a duly authorized representative of
Penumbra and by a duly authorized representative of InspireMD.

 

19.Assignment. This Agreement and the rights and obligations hereunder may not
be assigned, delegated or transferred by either party without the prior written
consent of the other party. Notwithstanding the foregoing, participation of
either party in an Acquisition Transaction pursuant to which the owners of a
majority of the outstanding voting stock or other ownership interests or assets
of such party immediately prior to the consummation of the Acquisition
Transaction do not own at least a majority of the outstanding voting stock or
other ownership interests or assets of such party immediately after the
consummation of the Acquisition Transaction shall not constitute an assignment
within the meaning of this Section. This Agreement shall bind and inure to the
benefit of all successors and permitted assigns of each party.

 

20.Notice.

 

20.1All notices given under this Agreement shall be in writing and shall be
addressed to the parties at their respective addresses set forth below:

 

 20 

 

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

If to InspireMD: If to Penumbra : General Counsel General Counsel InspireMD,
Inc. Penumbra, Inc. 321 Columbus Avenue, 3rd Floor 1351 Harbor Bay Parkway
Boston, MA 02116

Alameda, CA 94502

USA

Email: Email: legal@penumbrainc.com

 

20.2Either party may change its address or its e-mail address for purposes of
this Agreement by giving the other party notice of its new address or e-mail
address. Any such notice if given or made by registered or recorded delivery
international air mail letter shall be deemed to have been received on the
earlier of the date actually received and the date fifteen (15) calendar days
after the same was posted, if given or made by e-mail transmission shall be
deemed to have been received at the next such succeeding Business Day at the
recipient’s location, and if given by internationally recognized international
package delivery service shall be deemed to have been received at the time of
delivery.

 

21.Waiver. None of the conditions or provisions of this Agreement shall be
deemed to have been waived by any act or knowledge on the part of either party,
except by an instrument in writing signed by a duly authorized officer or
representative of the parties. Further, the waiver by either party of any right
hereunder or the failure to enforce at any time any of the provisions of this
Agreement, or any rights with respect thereto, shall not be deemed to be a
waiver of those same rights in the future or of any other rights hereunder or
any breach or failure of performance of the other party.

 

22.Resolution of Disputes.

 

22.1In the event of any dispute, controversy or claim arising out of or relating
to this Agreement, including its interpretation, performance or termination, or
to a breach hereof, the parties agree to commence a good faith discussion toward
the resolution of such issues. If, after sixty (60) days, the parties are unable
to reach a resolution or if one party notifies the other in writing after at
least thirty (30) days of negotiating that it believes in good faith that
negotiating for the remainder of such sixty (60) day period will not result in a
resolution of the dispute, such issues shall be finally resolved by arbitration,
under the rules of the JAMS/Endispute. The arbitration shall be conducted by one
arbitrator mutually selected by the parties.

 

 21 

 

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

22.2The arbitration, including the rendering of the award, shall take place in
New York, New York in the United States. The decision of the arbitrator shall be
binding upon the parties hereto, and the expense of the arbitration (including
without limitation the award of attorneys’ fees to the prevailing party) shall
be paid as the arbitrator determines. The decision of the arbitrator shall be
executory, and judgment thereon may be entered by any court of competent
jurisdiction.

 

22.3This Agreement and any arbitration or legal proceeding related to it shall
be governed by the laws of the State of New York, USA, without regard to its
conflict of laws rules.

 

23.Confidentiality; Publicity.

 

23.1Neither party shall use or disclose the other’s Proprietary Information
except disclosure only to those of its agents and employees to whom it is
necessary in order properly to carry out their duties as limited by the terms
and conditions hereof and only if such agents or employees are bound by
conditions of confidentiality substantially similar to those imposed on the
parties herein. During the term of this Agreement and for a period of five (5)
years after termination or expiration of this Agreement, each party shall hold
the Proprietary Information of the other party in strict confidence and shall
not use or disclose such Proprietary Information for any purpose other than
performing the terms of this Agreement. Each party shall return documents,
computer disks and other media containing the other’s Proprietary Information as
soon as practicable, and in any event within ten (10) days, after the
termination or expiration of this Agreement or on demand by the party furnishing
the information. All such Proprietary Information shall remain the exclusive
property of the disclosing party during the term of this Agreement and
thereafter.

 

23.2Notwithstanding anything contained in this Agreement to the contrary,
neither party shall have the above obligations with respect to Proprietary
Information if it:

 

(a)was in the public domain at the time of disclosure without breach of this
Agreement;

 

(b)was known to or contained in the records of the receiving party from a source
other than the disclosing party at the time of disclosure and can be so
demonstrated;

 

 22 

 

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

(c)becomes known to the receiving party from a source other than disclosing
party without breach of this Agreement and can be so demonstrated; or

 

(d)was disclosed pursuant to court order or as otherwise compelled by law;
provided however, the other party is notified of such proposed disclosure as
soon as is reasonably possible and the disclosure is limited to the maximum
extent reasonably possible.

 

23.3The parties shall consult with each other before issuing any press release
or otherwise making any public statements with respect to this Agreement. Except
as may be required by law or court order, neither party shall issue a press
release or make any public statement without the prior consent of the other
party, which consent shall not be unreasonably withheld or delayed.

 

24.Entire Agreement. This Agreement supersedes and cancels any previous
agreements or understandings, whether oral, written or implied, heretofore in
effect and sets forth the entire agreement between InspireMD and Penumbra with
respect to the subject matter hereof.

 

25.Independent Contractor. Nothing herein contained shall be deemed to create an
agency, joint venture, franchisor-franchisee, employer-employee or partnership
relationship between the parties hereto. The parties are independent
contractors. InspireMD will not provide significant assistant to or control
Penumbra’s method of business or operation of its business. It is understood and
agreed that neither party is, by reason of this Agreement or anything herein
contained, constituted or appointed the agent or representative of the other for
any purpose. Each party acknowledges that this Agreement creates an arm’s length
commercial relationship that cannot and will not be transformed into a fiduciary
or other special relationship by course of dealing, by any special indulgences
or benefits that InspireMD bestows upon Penumbra or by inference from a party’s
conduct. Any contrary final determination by any board, tribunal or court of
competent jurisdiction requires the amendment of this Agreement in any way
necessary to establish an independent contractor relationship.

 

Penumbra acknowledges that Penumbra and its subdistributors shall purchase
Products from InspireMD at bona fide wholesale prices. Penumbra shall not pay
any fee or other amount to InspireMD, whether to obtain the rights set forth in
this Agreement or for any other reason. Penumbra is not obligated by this
Agreement to make any initial or ongoing purchase of inventory of Products.
Penumbra acknowledges that InspireMD is not requiring the purchase or lease of
any real or personal property as a condition of obtaining this Agreement.

 

 23 

 

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

As an independent contractor, Penumbra has the right to operate its business as
it chooses, including hiring, terminating, scheduling and disciplining of
Penumbra’s own employees, and bears all risks and costs of operating such
business. Penumbra has no authority to retain any person on behalf of InspireMD.
It is expressly understood that Penumbra has no claim, or right under any
circumstances, to any benefits or other compensation currently or at any time
paid InspireMD to its employees. No fiduciary relationship exists between the
parties.

 

Penumbra is solely responsible for: (a) all matters relating to payment of its
employees, contractors or agents, including compliance with hiring, supervision,
termination, discipline, workers’ compensation, unemployment, disability
insurance, Social Security, withholding and all other applicable laws and
regulations governing such matters; and (b) Penumbra’s own acts and omissions,
and those of its employees, contractors and agents.

 

Penumbra confirms and acknowledges that no person representing InspireMD made
any oral, visual or written claim, presentation or representation to Penumbra
that suggested that Penumbra might obtain any actual, projected or forecasted
level of sales, income or profits.

 

26.NO AGENCY. Penumbra acknowledges and agrees that InspireMD would not consider
entering into this Agreement with Penumbra were it contemplated by either of the
Parties that any laws, rules or regulations in the Distribution Territory that
apply to commercial agency relationships, sales representative relationships,
franchises, or distributorships would apply to the relationship created by this
Agreement to the extent that such laws may grant Penumbra goodwill indemnity or
other consideration upon the expiration or termination of this Agreement or to
the extent that such laws may otherwise afford rights to Penumbra which extend
beyond those expressly granted by InspireMD in this Agreement (collectively,
“Agency Laws”). Accordingly, Penumbra agrees that this Agreement requires
Penumbra to: (a) unconditionally waive any rights that each of them might have
under any Agency Laws and any other law of similar import; (b) unconditionally
and forever release InspireMD from any liability under the Agency Laws and any
other law of similar import, including but not limited to any obligation to pay
Penumbra any compensation under any Agency Laws upon the expiration or
termination of this Agreement, or any obligation to provide Penumbra with
additional territory or exclusive rights of any sort beyond those provided in
this Agreement, (c) represent, warrant and covenant that Penumbra will not seek
to file or register as an agent under any Agency Laws or bring or attempt to
bring any cause of action, suit, proceeding, claim, demand, investigation or
inquiry (whether a formal proceeding or otherwise) under any Agency Laws or laws
of similar import in any court, arbitration proceeding or before any other
tribunal; and (d) acknowledge and agree that any attempt to register or bring
any cause of action, suit, proceeding, claim, demand, investigation or inquiry
(whether a formal proceeding or otherwise) under any of Agency Laws or laws of
similar import will be an event of default under this Agreement permitting
InspireMD to terminate this Agreement immediately upon notice to Penumbra.

 

 24 

 

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

27.EXCUSABLE DELAY/ADVERSE CHANGE OF LAW. If there occurs any adoption,
promulgation, modification or reinterpretation, by any governmental authority in
the Distribution Territory or governmental authority in the US having
jurisdiction over the Parties, of any law, regulation, policy, order, circular
or similar directive which action materially and adversely affects InspireMD’s
or Penumbra’s ability to enjoy the economic benefits of this Agreement or to
enforce its rights under this Agreement (“Adverse Change of Law”), the Parties
agree to use their best efforts to cooperate with each other to amend this
Agreement either to bring it into conformity with the requirements of the
Adverse Change of Law or to seek an alternative way to comply with the Adverse
Change of Law. If, in InspireMD’s or Penumbra’s, as the case may be, sole
judgment, this Agreement cannot be modified to comply with an Adverse Change of
Law without undermining material elements of the relationship, InspireMD or
Penumbra may, at its option, without liability for such action or any further
obligation to the other party, terminate this Agreement and the rights granted
hereby upon 15 days’ prior notice to the other party. From the time that
InspireMD provides notice of such termination of this Agreement to Penumbra,
InspireMD will have no obligation to accept any order for Products from
Penumbra.

 

28.Force Majeure.

 

28.1Except for payments due under this Agreement, neither party shall be liable
in damages, or shall be subject to termination of this Agreement by the other
party, for any delay or default in performing any obligation hereunder if that
delay or default is due to any cause beyond the reasonable control and without
fault or negligence of that party; provided that in order to excuse its delay or
default hereunder, a party shall use commercially reasonable efforts to notify
the other of the occurrence or the cause within five (5) days of the occurrence
or cause, specifying the nature and particulars thereof and the expected
duration thereof; and provided, further, that within fifteen (15) days after the
termination of such occurrence or cause, such party shall give notice to the
other party specifying the date of termination thereof. All obligations of both
parties shall return to being in full force and effect upon the termination of
such occurrence or cause.

 

 25 

 

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

28.2In the event that any delay or default in performing any obligation
hereunder, as described in section 22.1, extends for ninety (90) days beyond the
termination of the occurrence or cause then the parties shall meet to determine
how to resolve such delay or default.

 

28.3If, after meeting for an additional thirty (30) days, the parties are unable
to agree on how to resolve the delay or default then the party not invoking
force majeure, as provided above, shall have the right to terminate the
Agreement upon thirty (30) days notice.

 

28.4For the purposes of this Section, a “cause beyond the reasonable control” of
a party shall include, without limiting the generality of the phrase, any act of
God, act of any government or other authority or statutory undertaking, act of
terrorism, industrial dispute, fire, explosion, accident, power failure, flood,
riot or war (declared or undeclared).

 

29.Severability. If any provision of this Agreement is declared invalid or
unenforceable by a court having competent jurisdiction, it is mutually agreed
that this Agreement shall continue in force and effect except for the part
declared invalid or unenforceable by order of such court. The parties shall
consult and use commercially reasonable efforts to agree upon a valid and
enforceable provision as a reasonable substitute for such invalid or
unenforceable provision in light of the intent of this Agreement.

 

30.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

31.Use of Affiliates. Each party acknowledges that the other party may use
Affiliates to perform obligations under this Agreement.

 

32.Filings. Penumbra agrees that it shall not file any copy of this Agreement or
memorandum of this Agreement with any Government without InspireMD’s prior
written consent. Penumbra shall not have any right to obtain or maintain any
government approval, registration or recordation of this Agreement unless deemed
necessary by InspireMD, including, but not limited to, in relation to any Agency
Laws. Penumbra shall bear the expense, either directly or through reimbursement
to InspireMD, of obtaining approval of, and/or registering or recording this
Agreement and any amendment with appropriate governmental authorities and
accrediting bodies in the Distribution Territory.

 

 26 

 

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

33.Penumbra Representation. Penumbra represents and warrants to InspireMD that
it and all of its employees and or agents are fully authorized and able to enter
into this Distribution Agreement and that Penumbra and that the actions
contemplated under this Distribution Agreement by Penumbra and its employees or
agents do not violate any existing agreement, employment contract, law, or other
understanding.

 

In Witness Whereof, the parties hereto have signed this Agreement.

 

InspireMD, Inc. Penumbra, Inc.     By: /s/ Alan Milinazzo By: /s/ JamesPray    
Name: Alan Milinazzo Name:   James Pray     Title: Chief Executive Officer
Title:  President

 

 27 

 

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

Exhibit A – Distribution Territory/Pricing/Minimum Target

 

Austria Full Penumbra coverage     Benelux Transition Plan     France Full
Penumbra coverage     Germany Transition Plan     Nordic       Sweden Full
Penumbra Coverage     Denmark Full Penumbra Coverage     Norway Full Penumbra
Coverage     Finland Full Penumbra Coverage     Baltics       Latvia Non
Exclusive arrangement.     Estonia Full Penumbra Coverage     Lithuania Full
Penumbra Coverage     Poland Transition Plan     Portugal Full Penumbra Coverage
    Switzerland Full Penumbra Coverage     UK/Ireland Full Penumbra Coverage

 

CGUARD TRANSFER PRICING: Initial transfer pricing will be $***** per unit
through 12/31/15. After *****, transfer pricing will be *****.

 

 28 

 

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

Minimum Target (In Units/Quarter):

 

  Q3 2015   Q4 2015   Total 2015   Q1 2016   Q2 2016   Q3 2016   Q4 2016   Total
2016 CGuard Units *****   *****   *****   *****   *****   *****   *****   *****

 

 29 

 

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

EXHIBIT B-Products

 

Name of the Item   Type   Article Number   Range

CGuard Carotid

Embolic Prevention Stent System

 

Carotid

Embolic Prevention Stent System

 

MCSddll

 

Explanation:

 

dd= diameter of stent (mm)

 

ll= length of stent (mm)

 

 

dd: 06 – 10 mm

 

ll: 20 to 60 mm

       

CRXddll

 

Explanation:

 

dd= diameter of stent (mm)

 

ll= length of stent (mm)

 

dd: 06 – 10 mm

 

ll: 20 to 60 mm

 

 30 

 

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

Exhibit C– Wiring


 

Instructions

  

Bank Name:   *****       Account Number:   *****       Routing/Transit for ACH
Debits & Credits:   *****       TRANSACTIONS)           Routing/Transit for
Wires:   *****       SWIFT:   *****       Bank Address:   *****

 

 31 

 

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

Exhibit D – Quality Agreement

 

1.Products. The Inspire Products that are the subject matter of this Agreement
are listed in Exhibit B which is an integral part of this Agreement.

 

2.Quality. Penumbra or any sub-distributor rendered by Penumbra shall be
responsible for the implementation and maintenance of a Quality System that
fulfills the requirements of MDD 93/42/EEC, including, inter alia recalls,
notification to local authorities and document maintenance.

 

3.Post-Marketing Surveillance Program. Penumbra shall maintain a Post-Marketing
Surveillance Program (the "PMSP"). Inspire and Penumbra shall cooperate with
each other in order to facilitate the efficient use of the PMSP. Said PMSP shall
include, among others, immediate notification to both Inspire and Penumbra in
the event that a serious defect is discovered in a product which has already
been released.

 

4.Documentation. Penumbra shall maintain and keep all written and electronic
records required by any laws or regulations relating to the distribution of the
Inspire Products for 15 years at least. Further, Penumbra shall submit all
documentation requested by the authorities or notified bodies for inspection or
for any other purpose, as instructed by Inspire from time to time.

 

5.Traceability of products. In order to ensure compliance with laws and
regulations relating to the traceability of the products, Penumbra undertakes to
take all appropriate measures to ensure:

·backward traceability to Inspire (and where applicable, to the Authorized
Representative (name and address of the Authorized Representative printed on
Product packaging); and

·reasonable product traceability to users to minimize the risks in case of
recall; and

·language requirements according to national legislation; and

·compliance with any other responsibilities, liabilities, and obligations as set
forth in Council Directive 93/42/EEC for manufacturers and any other laws,
statutes, directives and regulations promulgated by any governmental body that
may apply to the manufacturing and distribution of products.

 

 32 

 

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

6.General Requirements:

 

6.1.Penumbra is aware of the rules and regulations relating to modifications to
the manufacturing process or to the product which are relevant for safety and
for the CE documentation are those which could possible affect the essential
requirements as defined in ISO 13485 especially in respect to the established
risk management in accordance with EN ISO 14971:2012 and undertakes to comply
with said regulations.

 

6.2.Inspire shall inform Penumbra of the results of quality audits relevant the
registration of the products, should such result require an amendment to the
certificate.

 

7.Customer Complaints and Recalls. If Penumbra discovers or becomes aware of a
serious defect in a product which has already been distributed, Penumbra shall
immediately notify Inspire in writing, specifically where notifiable incidents
according to MDD ISO 13485 which are to be reported immediately in written form
to the safety commissioner for medical products of Inspire.

 

/s/ Alan Milinazzo   /s/ James Pray       Inspire MD LTD   Penumbra, Inc.      
By: Alan Milinazzo   By: James Pray       Title: Chief Executive Officer  
Title: President

 

 33 

 

 

